 



SECOND AMENDMENT TO
AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY

 

THIS SECOND AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this
"Second Amendment"), is made this March 12, 2012, by and among, AR CAPITAL, LLC,
a Delaware limited liability company, formerly known as American Realty Capital
II, LLC, ("Buyer") and THE PARTIES IDENTIFIED ON SCHEDULE "A" of the Agreement
as hereinafter defined (individually a "Seller" collectively, the "Sellers").

 

WHEREAS, Buyer and Sellers entered into that certain Agreement for Purchase and
Sale of Real Property, with an Effective Date of February 8, 2012, as amended by
that certain First Amendment to Agreement for Purchase and Sale of Real Property
dated as of February 28, 2012 (collectively, the "Agreement"), with regard to
the Property, more particularly described in the Agreement. Buyer and Seller
wish to amend the Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the mutual promise contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree that the Agreement shall be
amended as follows:

 

1.Buyer hereby approves of its due diligence investigation of the Property and
desires to proceed to Closing.



 

2.Deferred Maintenance Credit. At Closing, Seller shall provide Buyer with a
credit
in the amount of Thirteen Thousand Five Hundred Ninety-Six and No/100 Dollars
($13,596.00) for various deferred maintenance issues at the Property.

 

3.Miscellaneous. Except as expressly modified hereby, the terms of the Agreement
as previously amended, shall remain in full force and effect as written. Any
capitalized term used in this Second Amendment and not otherwise defined herein,
shall have the meaning ascribed to such term in the Agreement. This Second
Amendment may be executed in any number of counterparts, each of which shall be
deemed an original and all of which, when taken together shall constitute on
agreement.

 



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the day and year first set forth above.

 

 

  SELLER:       THE PARTIES IDENTIFIED ON SCHEDULE "A"       By: DAVENPORT
EXCHANGE, L.L.C., a Delaware limited liability company       By: INLAND PRIVATE
CAPITAL CORPORATION, a Delaware corporation, its sole member, as Attorney in
Fact under written power or attorney which signs on their behalf       By:  /s/
Patricia DelRosso     Name: Patricia DelRosso     Title: President

 

 

 

  BUYER      

AR CAPITAL, LLC,

a Delaware limited liability company

      By:  /s/ Edward M. Weil, Jr.     Name: Edward M. Weil, Jr.     Title:
President

 

 

 

 



